FILED
                            NOT FOR PUBLICATION                               FEB 12 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-50293

              Plaintiff - Appellee,               D.C. No. 2:10-cr-00535-PSG-1

  v.
                                                  MEMORANDUM *
KATHERINE WILLIAMS, AKA
Katherine Marion Williams,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted February 8, 2013 **
                               Pasadena, California

Before: CALLAHAN, IKUTA, and HURWITZ, Circuit Judges.


       Katherine Williams appeals her convictions of conspiracy to distribute cocaine,

in violation of 21 U.S.C. § 846, and possession of cocaine with intent to distribute, in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). We have jurisdiction under 28 U.S.C.

§ 1291, and affirm.


      1.   Sufficient evidence supported both convictions.     When Williams was

arrested, federal agents found a substantial quantity of cocaine hidden in a

compartment of her car’s gas tank. “[I]t is well-settled that ‘[m]ere possession of a

substantial quantity of narcotics is sufficient evidence to support a finding that a

defendant knowingly possessed the narcotics.’” United States v. Hursh, 217 F.3d 761,

767 (9th Cir. 2000) (quoting United States v. Collins, 764 F.2d 647, 652 (9th Cir.

1985)).    In particular, the evidence supports a possession conviction when the

defendant is the “driver and sole occupant of a car whose gas tank contain[s]” a

substantial quantity of narcotics. Id. Williams drove from the Canadian border to

Arizona and gave her car to two men at an apparently pre-arranged meeting; the men

placed the cocaine in the gas tank before returning the car to Williams the next

morning.      There was therefore also ample evidence to support the conspiracy

conviction.


      2. The district court did not err by refusing to give Williams’s proposed jury

instruction on her defense that she was unaware of the cocaine in the car. The

instructions given, including the Ninth Circuit Model Instructions on both offenses


                                         2
charged and on aiding and abetting, sufficiently covered Williams’s theory. See

United States v. Mason, 902 F.2d 1434, 1438 (9th Cir. 1990) (“[I]t is not reversible

error to reject a defendant’s proposed instruction on his theory of the case if other

instructions, in their entirety, adequately cover that defense theory.”).

      Nor was Williams’s proposed instruction necessary to combat misleading

statements by the prosecutor, as she contends.         The statements here were not

misleading, and in any event, Williams’s instruction misstated the applicable law in

several respects.


      3. Because federal agents placed a GPS device on Williams’s car when she

crossed the border, she argues that we must remand for the district court to conduct

a suppression hearing in light of United States v. Jones, 132 S. Ct. 945 (2012). We

decline that invitation.   At the time the agents placed the GPS device, “circuit

precedent held that placing an electronic tracking device on the undercarriage of a car

was neither a search nor a seizure under the Fourth Amendment.” United States v.

Pineda-Moreno, 688 F.3d 1087, 1090 (9th Cir. 2012) (citing United States v. McIver,

186 F.3d 1119, 1126-27 (9th Cir. 1999)). Suppression is therefore not warranted. Id.

at 1091 (citing Davis v. United States, 131 S. Ct. 2419, 2423-24 (2011)).

      AFFIRMED.



                                           3
4